Citation Nr: 0948496	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Propriety of reduction of the 10 percent rating for 
Hepatitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1963.  

This appeal arises from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDING OF FACT

At the time of the reduction in the assigned disability 
rating there was no objective evidence demonstrating 
improvement in the symptoms upon which the original 
compensable rating was assigned.  


CONCLUSION OF LAW

The criteria for restoration of the 10 percent evaluation for 
Hepatitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.344, 4.114, Diagnostic Code 7345 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the decision below grants the appeal, VA has no further 
duty to assist or notify the appellant.  Therefore, no 
further discussion is warranted on this matter.  

Propriety of Reduction of Disability Rating for Hepatitis 
from 10 Percent to Zero

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1. Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2009).  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2009).  

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

The Board notes that the provisions of 38 C.F.R. § 3.344 
(2009) are not applicable to this case as the 10 percent 
rating assigned in March 2006 had not been in effect for a 
period of five years when the RO reduced the rating in the 
July 2008 rating decision.  See 38 C.F.R. § 3.344(c)(2009)

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2009).  

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

After reviewing the record, the Board concludes the reduction 
in the assigned disability rating from 10 percent to a non-
compensable level was done in a procedurally correct manner.  
However, the evidence does not demonstrate that an 
improvement in the Veteran's Hepatitis occurred.

As noted above, § 3.105(e) requires the issuance of a rating 
decision proposing the reduction or discontinuance and 
setting out all material facts and reasons underlying the 
proposal.  The veteran must be notified at his latest address 
of record, and provided 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  

In September 2007, the RO issued a rating decision proposing 
the reduction of the rating for Hepatitis from 10 percent to 
zero.  An April 2007 letter informed the Veteran of the 
proposed reduction.  He responded in October 2007 disagreeing 
with the reduction and requesting a hearing.  The Veteran 
appeared and gave testimony at a hearing at the RO in May 
2008 and the RO then reduced the rating in a July 2008 rating 
decision, effective November 2008.  

Although the appropriate procedural steps were followed in t 
his matter, there are specific requirements that must be met 
before VA can reduce a disability rating.  In essence, the 
law requires that the service- connected disability must have 
demonstrated improvement in order for an assigned rating to 
be reduced.  

Prior to initiating a reduction, VA is required to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  

In this case, the evidence of record does not indicate that 
there has been an actual change in the Veteran's disability.  
The Veteran's major complaint has been, and continues to be, 
fatigue, nausea and upper abdomen pain.  

The evidence of record consists of March 2006 and May 2007 VA 
examination reports.  The VA physician in May 2007 did not 
state the Veteran's Hepatitis had improved.  Rather, that 
person opined that his symptoms were not related to his 
Hepatitis but to other disorders.  The March 2006 examination 
report attributed the Veteran's symptoms to his Hepatitis.  
Here, there is no showing of improvement of the Veteran's 
symptoms, only disagreement as to their etiology.  As such, 
the criteria for restoration of the 10 percent rating are 
met.  


ORDER

Restoration of a 10 percent disability rating for the 
service-connected Hepatitis is granted, subject to the law 
and regulations governing the disbursement of VA monetary 
benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


